HULBERT, District Judge.
There is no authority for this motion by which the plaintiff seeks an order to take the deposition of the President of the defendant corporation as a witness before trial concerning 12 specified matters. The action which is to recover damages for personal injuries alleged to have been sustained by the plaintiffs on or about June 5, 1938, was commenced Oct. 10, 1938, and issue was joined Nov. 1, 1938. A motion to examine can only be made and entertained when the examination is sought before the joinder of issue. And after issue joined the plaintiff must proceed in accordance with Rule 26 and Rule 45, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.
Motion denied.